Citation Nr: 1630887	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  15-46 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)

(The issues of entitlement to an effective date earlier than February 5, 2014 for the grant of service connection for bilateral hearing loss, and entitlement to service connection for arthritis and for hypertension are addressed in a separate decision.)



WITNESSES AT HEARING ON APPEAL

Veteran, J.D.N.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from July 1946 to May 1949.  He reports unverified guerilla service from January 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.

In April 2013, the Veteran requested a RO hearing.  He had a January 2014 Informal Hearing Conference at the RO in lieu of this hearing request.

In January 2015, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

In July 2015, the TDIU issue was remanded for additional development.  Specifically, the Board found that the claim for TDIU was intertwined with the  claim for bilateral hearing loss (BLHL) and adjudication was deferred pending resolution of the hearing loss issue.  Thereafter, a July 2015 rating decision granted, in pertinent part, the Veteran's claim of service connection for BLHL, assigning a 30 percent rating effective of February 5, 2014.  The issue of TDIU has been returned for additional appellate review.  

In accordance with the Remand instructions, an SSOC was issued in July 2015 readjudicating TDIU in light of the grant of service connection for BLHL.  In addition to TDIU, the SSOC listed increased rating for BLHL as an issue.  It was indicated that the Veteran had "not filed a notice of disagreement on the issue of entitlement to a higher evaluation for hearing loss..."  See also July 2015 VA Form 21-0958 NOD (Following the July 2015 award of service connection, the Veteran explicitly disagreed with "Bilateral Hearing Loss earlier effective date 7/13/15...03-01-2014...30%").  As the Veteran did not file a notice of disagreement regarding the matter of an increased rating for BLHL, it is not in appellate status.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The issues of entitlement to service connection for cardiomegaly, entitlement to special monthly compensation based on aid and attendance/housebound status, and whether new and material evidence exists to reopen previously denied claims for service connection for cataracts, broken ankle, typhoid fever, and pulmonary tuberculosis, were raised by Veteran in his July 2015 and December 2015 VA Form 9 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

As noted above, this matter was previously remanded in April 2015 pending the resolution of the intertwined claim for bilateral hearing loss (BLHL).  While that matter has been adjudicated, the Board finds that it is premature to adjudicate TDIU while the claim of service connection for hypertension is still pending.  The issue of service connection for hypertension is addressed in a separate rating decision, and is currently remanded to the RO for additional development.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  After resolving the pending service connection claim for hypertension, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




